Citation Nr: 0408682	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for low back strain 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





REMAND

The veteran had active service from January 1946 to January 
1949, August 1950 to January 1955, and January 1955 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The matter was previously before 
the Board in April 2001, at which time the Board remanded the 
appeal for further evidentiary development in light of the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA).  
Review of the file indicates that further development is 
needed before a final Board decision may be rendered.

In the April 2001 remand, the Board observed that in April 
2000 the veteran had filed a VA Form 9 (Appeal to Board of 
Veterans' Appeals) regarding the issue of entitlement to 
service connection for aortic stenosis and hypertension.  The 
RO accepted the VA Form 9 as a Notice of Disagreement.  
Following the issuance of the May 2000 Statement of the Case 
(SOC), the veteran failed to submit another VA Form 9.  In 
the April 2001 remand, the Board opined that correspondence 
to the veteran concerning the requirement to file another VA 
Form 9 after issuance of the SOC might not have been clear.  
Therefore, the Board found that another SOC should be issued 
for entitlement to service connection for aortic stenosis and 
hypertension, and the veteran should be clearly instructed 
that in order to perfect his appeal, he must submit a new VA 
Form 9.  Pursuant to the remand, the RO issued a SOC in 
November 2002 that reviewed the issue of entitlement to 
service connection for aortic stenosis and hypertension under 
the VCAA.  The November 2002 SOC states, "...in their cited 
remand, the Board of Veterans' Appeals determined that 
another SOC should be issued, and that you should be advised 
that in order to be entitled to further appellate review as 
to you claim for service connection for aortic stenosis and 
hypertension, you must submit a new VA Form 9, Appeal to 
Board of Veterans' Appeals, in response to this new Statement 
of the Case.  A VA Form 9 is attached for your convenience."  

Review of the record indicates that the veteran did not 
subsequently file a VA 
Form 9, or otherwise indicate in writing, his desire to 
continue his appeal of the denial of service connection for 
aortic stenosis and hypertension.  Consequently, the only 
issues on appeal are entitlement to service connection for 
low back strain disorder and entitlement to service 
connection for disc degenerative disease, lumbar spine.  

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

The RO, in compliance with the VCAA, sent the veteran a 
development letter in July 2001.  In response, the veteran 
identified two medical providers, T.J., M. D., and March Air 
Force Base (AFB) Clinic.  The veteran reported that the March 
AFB Clinic records document treatment beginning in 1967 or 
1968 and ending when the base closed in the 1990's.  A 
deferred rating decision dated in February 2002 directs that 
records be requested from both providers.  A "post-it" is 
also attached to the release form (VA Form 21-4142) for March 
AFB Clinic, which reads, "not obtainable."  

Dr. J's records have been associated with the file; however, 
review of the file has not revealed any records from March 
AFB Clinic.  Moreover, the Board is unable to locate any 
requests for these records and no attempts to obtain these 
records are described in subsequent documents, such as the 
Statement of the Case (SOC) or supplemental SOC's.  VA's 
obligation to obtain records in the custody of a Federal 
department or agency is to make as many requests as are 
necessary to obtain relevant records from such department or 
agency.  The VA's efforts to obtain records from a Federal 
department or agency will cease only if the VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.   38 C.F.R. 
§ 3.159(c)(2).  A post-it endorsed "not obtainable" without 
more, such as documented VA requests and responses from the 
applicable custodian of the records, does not suffice to meet 
VA's obligation to assist the veteran in the development of 
his case.   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
provide the following information 
pertaining to post service treatment at a 
military treatment facility (MTF): (a) 
the approximate dates of pertinent 
treatment at March AFB Clinic; 
(b) whether the veteran continued to seek 
treatment at a MTF after March AFB Clinic 
closed, and if so, where and on what 
approximate dates.  Any medical records 
other than those now on file pertaining 
to low back strain or disc degenerative 
disease, lumbar spine, should be obtained 
and associated with the claims folder, 
including, but not necessarily limited to 
records from March AFB Clinic.  Requests 
for records should be sent to the 
National Personnel Records Center and any 
other pertinent custodian of treatment 
records.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for low 
back strain disorder and entitlement to 
service connection for disc degenerative 
disease, lumbar spine.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




